EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Bailey on November 5, 2021.

The application has been amended as follows: 

Delete claims 1-3, 9, 10, 12-17, 19, and 20 and insert new claims 1-3, 9, 10, 12-17, 19, and 20 as follows:


--1.	A method for washing textile products, comprising washing the textile products with a detergent liquid containing a liquid detergent composition for textile products, and water;
said liquid detergent composition for textile products comprising the following component (A) in an amount of 10% by mass or more and 60% by mass or less, the following component (B) in an amount of 4% by mass or more and 40% by mass or less, and water, wherein component A is:
an internal olefin sulfonate having 14 or more and 16 or less carbon atoms, wherein a mass ratio of an internal olefin sulfonate having 14 or more and 16 or less carbon atoms with the sulfonate group at position 2 or higher and position 4 or lower (IO-1S) to an internal olefin sulfonate having 14 or more and 16 or less carbon atoms with the sulfonate group at position 5 or higher (IO-2S), (IO-1S)/(IO-2S), is 1.0 or more and 3.2 or less; and component B is:
one or more selected from the following components (B3) and (B4):
component (B3): an organic solvent having a hydrocarbon group with 1 or more and 8 or less carbon atoms, an ether group and a hydroxy group (provided that an aromatic group is excluded from the hydrocarbon group); 
component (B4): an organic solvent having an optionally partially substituted aromatic group, an ether group and a hydroxy group; and
wherein ClogP of the component (B) is -1.2 or more and 1.5 or less.

2.	The method for washing textile products according to claim 1, wherein a percentage of the component (A) in all anionic surfactants contained in the liquid detergent composition for textile products is 50% by mass or more and 100% by mass or less.

3.	The method for washing textile products according to claim 1, wherein a percentage of an internal olefin sulfonate having 15 or more and 16 or less carbon atoms contained in the component (A) in all anionic surfactants contained in the liquid detergent composition for textile products is 60% by mass or more and 100% by mass or less.

9.	The method for washing textile products according to claim 1, wherein the organic solvent having a hydrocarbon group having 1 or more and 8 or less carbon atoms, an ether group and a hydroxy group which is the component (B3) (provided that an aromatic group is excluded from the hydrocarbon group) is a compound selected from the group consisting of diethylene glycol monomethyl ether, diethylene glycol dimethyl ether, triethylene glycol monomethyl ether, diethylene glycol monoethyl ether, diethylene glycol diethyl ether, diethylene glycol monobutyl ether, dipropylene glycol monomethyl ether, dipropylene glycol monoethyl ether, tripropylene glycol monomethyl ether, 1-methoxy-2-propanol, 1-ethoxy-2-propanol, 2-methyl glycerol ether, 1,3-dimethyl glycerol ether, 1-ethyl glycerol ether, 1,3-diethyl glycerol ether, triethyl glycerol ether, 1-pentyl glyceryl ether, and 2-pentyl glyceryl ether.

10.	The method for washing textile products according to claim 1, wherein the organic solvent having an optionally partially substituted aromatic group, an ether group and a hydroxy group which is the component (B4) is a compound selected from the group consisting of 2-phenoxyethanol, diethylene glycol monophenyl ether, triethylene glycol monophenyl ether, 2-benzyloxy ethanol and diethylene glycol monobenzyl ether.

12.	The method for washing textile products according to claim 1, wherein the content of water is 10% by mass or more and 80% by mass or less.

13.	The method for washing textile products according to claim 1, further comprising, as a component (c5), a nonionic surfactant having a hydroxy group or polyoxyalkylene group.

14.	The method for washing textile products according to claim 13, wherein the component (c5) is a nonionic surfactant which is a polyoxyethylene alkyl ether having an alkyl group with 10 or more and 18 or less carbon atoms and an average number of moles of added alkylene oxide of 3 or more and 60 or less, the alkylene oxide being ethylene oxide and/or propylene oxide.

15.	The method for washing textile products according to claim 13, wherein the content of the component (c5) in the composition is 0.5% by mass or more and 40% by mass or less.

16.	The method for washing textile products according to claim 1, further comprising a method for producing the liquid detergent composition for textile products, comprising mixing the component (A), the component (B), and water, wherein a percentage of the component (A) in all components to be mixed is 10% by mass or more and 60% by mass or less and a percentage of the component (B) in all components to be mixed is 4% by mass or more and 40% by mass or less.

17.	The method for washing textile products according to claim 1, wherein the component (A) is the following component (A1):
component (A1): an internal olefin sulfonate obtained from an internal olefin having 14 or more and 16 or less carbon atoms, wherein the mass ratio of an olefin having 14 or more and 16 or less carbon atoms with a double bond at position 1 or higher and position 3 or lower (IO-1) to an olefin having 14 or more and 16 or less carbon atoms with a double bond at position 5 or higher (IO-2), (IO-1)/(IO-2) is 0.60 or more and 5.0 or less.



19.	(Currently Amended) The method for washing textile products according to claim 1, wherein the content of the component (A) in the detergent liquid is 0.005% by mass or more and 1% by mass or less.

20.	(Currently Amended) The method for washing textile products according to claim 1, wherein the content of the component (B) in the detergent liquid is 0.001% by mass or more and 1% by mass or less.

Cancel claim 18

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761